DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Matter under 35 U.S.C. §132(a)

Applicant’s arguments, see page 12, line 13 through line 17, and the amendment to the specification and independent claim 1, filed March 22, 2021, with respect to the objection of the specification under 35 U.S.C. 132(a) have been fully considered and are persuasive. The objection of the specification under 35 U.S.C. 132(a) has been withdrawn.

Rejections under 35 U.S.C. §112(a) and 112(b)

Applicant’s arguments, see page 12, line 18 through line 28, and the amendment to the specification and independent claim 1, filed March 22, 2021, with respect to the rejections of claim 1 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive. The rejections of claim 1 under 35 U.S.C. 112(a) and 112(b) have been withdrawn.

Allowable Subject Matter
Claim 1 is allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 24, 2021